               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LIFEBRITE HOSPITAL GROUP OF      )
STOKES, LLC,                     )
                                 )
              Plaintiff and      )
              Counter Defendant, )
                                 )
     v.                          )        1:18CV293
                                 )
BLUE CROSS AND BLUE SHIELD OF    )
NORTH CAROLINA,                  )
                                 )
              Defendant and      )
              Counter Claimant. )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Currently before this court is Plaintiff’s motion to remand

this case to the Stokes County Superior Court. (Doc. 16.)

Plaintiff has also moved to dismiss Defendant’s first amended

counterclaims pursuant to Fed. R. Civ. P. 9(b), 12(b)(1) and

12(b)(6). (Doc. 24.) For the reasons described herein, this

court finds that Plaintiff’s motion to remand should be granted

and that Plaintiff’s motion to dismiss the first amended

counterclaims should be denied as moot.

I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     A.   Factual Background

     Plaintiff LifeBrite Hospital Group of Stokes, LLC

(“LifeBrite”) is a healthcare company whose principal place of
business is Danbury, North Carolina. (Complaint (“Compl.”) (Doc.

5) ¶ 1.) Defendant Blue Cross and Blue Shield of North Carolina

(“BCBSNC”) “is the largest provider of private health insurance

in North Carolina” and is affiliated with the national Blue

Cross Blue Shield insurance network. (Id. ¶ 7.)

     Defendant and Pioneer Health Services of Stokes County,

Inc.1 entered into a Network Participation Agreement2 (the “NPA”)

on January 1, 2013, pursuant to which Pioneer Health agrees to

provide “medically necessary covered services” to covered

individuals (those properly enrolled in Blue Cross Blue Shield

benefit plans) at Pioneer Health’s facility in Danbury, North

Carolina, and Defendant agrees to reimburse Pioneer Health for

these services pursuant to the terms of the relevant benefit

plan. (Id. ¶¶ 9–10; Network Participation Agreement (Doc. 17-7)

at 4–5, 10, 17.) The agreement further provides that Defendant



     1 The Network Participation Agreement was made between
Defendant and Pioneer Health Services of Stokes County, Inc.
(Compl., Ex. B (Doc. 5-2).) Pioneer Health subsequently entered
bankruptcy. (See Doc. 25-7.) Plaintiff then purchased Pioneer
Health and assumed its obligations under the contract, (id.; see
also Def.’s Countercls. (Doc. 20 at 14), and the NPA was
subsequently amended in 2017 to reflect this assumption, (see
Doc. 2-2.)

     2 Per the parties’ explanation, this court will refer and
cite only to the complete copy of the NPA attached by Plaintiff
at Doc. 17-7. (See Pl.’s Mem. (Doc. 17) at 12 n.9; Def.’s Opp’n
Br. (Doc. 21) at 9 n.1.)


                               –2–
shall “be responsible for making judgments and decisions

concerning whether certain services are Covered Services under

the Benefit Plan and the extent to which payment may or may not

be made thereunder.” (NPA (Doc. 17-7) at 8.) The general NPA

applies to benefit plans provided by PPOs, HMOs, and “Other

Members.” (Id. at 18.)

     Defendant and Pioneer Health also entered into a Medicare

Provider Agreement3 (the “MPA” and, collectively with the NPA,

the “Provider Agreements”), effective August 1, 2011, to “govern

the terms of Provider participation with BCBSNC for delivery of

health care services to BCBSNC Members . . . under BCBSNC

Medicare Advantage Plan.” (Doc. 2-3 at 4.) Similar to the NPA,

under this contract, Pioneer Health agrees to provide medically

necessary covered services to participants in Defendant’s

Medicare plans, and Defendant agrees to compensate Pioneer

Health pursuant to an attached reimbursement schedule. (Id. at

7, 10, 15, 28–34.) The MPA also attaches a list of participating

providers. (Id. at 21–27.)

     Plaintiff contends that, beginning in late 2017, Defendant

breached the Provider Agreements by denying reimbursement for

lab tests conducted by Plaintiff and “stating that the claims



     3 This agreement was also amended in 2017 to reflect
Plaintiff’s purchase of Pioneer Health. (See Doc. 2-4.)

                               –3–
should be sent to the State where the lab specimen was drawn.”

(Compl. (Doc. 5) ¶ 11.) Plaintiff brings claims for breach of

contract and unjust enrichment and alleges damages in excess of

$25,000.00. (Id. ¶¶ 13–18.)

    B.   Procedural History

    Plaintiff initially filed the Complaint in Stokes County

Superior Court, after which Defendant removed the case to this

court. (See Notice of Removal (“Removal Notice”) (Doc. 1.))

Defendant answered the Complaint and asserted counterclaims

against Plaintiff for fraudulent misrepresentation, negligent

misrepresentation, breach of contract, breach of contract

accompanied by a fraudulent act, tortious interference with

contract, unfair or deceptive trade practices, restitution,

declaratory and injunctive relief, constructive trust and

equitable liens, and unjust enrichment. (Doc. 11.)

    Plaintiff moved to dismiss the counterclaims, (Doc. 15),

and to remand the case to state court, (Doc. 16). Plaintiff

filed a memorandum in support of these motions. (Pl.’s Mem. of

Law in Supp. of (1) Motion to Remand and (2) Motion to Dismiss

Counterclaims (“Pl.’s Mem.”) (Doc. 17).) Defendant then filed an

amended answer and an amended set of counterclaims. (First

Amended Answer and Counterclaims (“Def.’s Countercls.”) (Doc.

20).) Defendant also responded opposing Plaintiff’s motion to


                               –4–
remand. (Def.’s Br. in Opp’n to Pl.’s Mot. to Remand and Mot. to

Dismiss Counterclaims (“Def.’s Opp’n Br.”) (Doc. 21).)

     Generally, Defendant alleges that Plaintiff fraudulently

billed Defendant for over $76 million of “urine toxicology

testing that it did not perform.” (Def.’s Countercls. (Doc. 20)

at 11, 38.) Specifically, Defendant asserts that LifeBrite

Laboratories, LLC (“LifeBrite Labs”), Plaintiff’s sister

company, improperly solicited doctors to use its laboratories

for urinalysis testing and to overprescribe urinalysis tests by

falsely representing that LifeBrite Labs was an in-network Blue

Cross provider and could receive favorable reimbursement rates.

(Id. at 11-13, 33.) Defendant contends that these arrangements

typically provided a standard authorization4 for lab testing,

without a determination of whether the tests were medically

necessary and that Plaintiff paid kickbacks to certain providers

consisting of a portion of the reimbursement received for urine

tests. (Id. at 33-35.) Defendant further alleges that Plaintiff

failed to collect member co-pays for the relevant lab testing,

which might have alerted Defendant to the ongoing scheme because



     4 Specifically, Defendant suggests that Plaintiff received
authorization to perform both screening and definitive testing,
but then performed definitive urinalysis testing before the
initial screening results (which normally indicate whether
definitive testing is necessary) were available. (Id. at 33.)


                               –5–
members were likely to dispute charges from hospitals or health

institutions other than those where they actually received

testing or treatment. (Id. at 37.)

    In summary, Defendant alleges that Plaintiff engaged in a

far-reaching scheme to channel outside lab tests performed on

patients across the country through its own Blue Cross North

Carolina network agreement, obtain reimbursements to which

Plaintiff was not entitled, and share this reimbursement money

with the providers who prescribed the tests. Defendant asserts

these actions breached the Provider Agreements because Plaintiff

was permitted to submit only claims for services performed

directly by Plaintiff at the designated site of service in North

Carolina and that, in the process, Plaintiff misrepresented who

was conducting the tests, on which patients the tests were

conducted, whether the tests were medically necessary, and what

codes the tests were conducted under. (Id. at 38-41.)

    Plaintiff moved to dismiss the amended counterclaims, (Doc.

24), and filed a memorandum in support of this motion, (Doc.

25). Defendant responded, (Doc. 27), and Plaintiff replied,

(Doc. 28). Plaintiff also filed a reply brief in regarding its

motion to remand. (Doc. 26.) This court, by text order dated

March 12, 2019, denied Plaintiff’s motion to dismiss, (Doc. 15),




                               –6–
Defendant’s original counterclaims as moot. (Docket Entry

3/12/2019.)

      This court ordered supplemental briefing on the issue of

the Employee Retirement Income Security Act (“ERISA”) § 502(a)

standing, (Doc. 31), to which both parties responded. (Def.’s

Supplemental Brief (“BCBSNC First Suppl. Br.”) (Doc. 32); Pl.’s

Resp. to Def.’s Supplemental Brief (“Pl.’s First Suppl. Br.”)

(Doc. 35).) The court then ordered a second round of

supplemental briefing on the issue of ERISA standing, (Doc. 38),

to which both parties responded, (Def.’s Supplemental Brief

(“BCBSNC Second Suppl. Br.”) (Doc. 39); Pl.’s Supplemental Brief

(“Pl.’s Second Suppl. Br.”) (Doc. 40.)

II.   ARGUMENTS AND LEGAL BACKGROUND

      This court will first evaluate Plaintiff’s motion to

remand, because the motion to dismiss counterclaims requires an

analysis of the merits that is appropriate only if this court

has jurisdiction over the case. See generally Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 98 (1998) (referencing

“two centuries of jurisprudence affirming the necessity of

determining jurisdiction before proceeding to the merits”).

      A.   Arguments

      Defendant asserts that this case was properly removed to

federal court on two alternative grounds. First, Defendant


                                –7–
argues that “portions of Plaintiff’s claims are completely

preempted by Employment Retirement Income Security Act of 1974

(‘ERISA’)” because Defendant looks to the underlying ERISA plan

to determine whether services are “medically necessary” under

the Provider Agreements. (Removal Notice (Doc. 1) ¶¶ 6, 13.)

Second, Defendant contends that the case is removable under the

federal officer removal statute, 28 U.S.C. § 1442(a)(1). (Id.

¶ 7.) Because certain contested lab test claims were provided to

federal employees (or their family members or other

beneficiaries) with health insurance under the Federal Employee

Health Benefits Act (“FEHBA”), Defendant argues that it “acts

under a federal officer” in administering these plans for the

Office of Personnel Management (“OPM”) and that Plaintiff’s

claims turn on interpreting the underlying FEHBA plans.5 (Id.

¶¶ 19-25.) Defendant further asserts that certain of the

contested lab test claims were provided to Medicare

beneficiaries and that the case is removable under § 1442(a)(1)

because Defendant acts under a federal officer when it is

directed and employed by the Centers for Medicare and Medicaid



     5 Defendant further argues that the FEHBA’s express
preemption statute (5 U.S.C. § 8902(m)(1)) applies in this case
to bar Plaintiff’s claims, and that Defendant has potential
sovereign immunity and federal common law defenses. (Id.
¶¶ 27-29.)


                               –8–
Services (“CMS”) to administer the underlying benefit plans.

(Id. ¶¶ 30-34.)

     In response, Plaintiff contends that this case is solely “a

contractual dispute regarding the parties’ obligations under

the” Provider Agreements that does not implicate ERISA or

directly involve the administration of any federal health

insurance plan. (Pl.’s Mem. (Doc. 17) at 15–18.)6 Specifically,

Plaintiff asserts that this case involves only the refusal to

process claims and not any scope-of-coverage determinations that

might implicate ERISA or Medicare. (Doc. 26 at 8–9.) Further,

Plaintiff argues that there is no “direct connection” in this

case between Defendant and the federal government because

Defendant did not act at the direction of any government agency

when it denied lab testing claims; for that reason, Plaintiff

asserts that § 1442(a)(1) is not applicable. (Id. at 13–15.)

Therefore, Plaintiff asks this court to remand the case to state

court.

     B.   Exceptions to the Well-Pleaded Complaint Rule

     It is well-accepted that this court must determine subject

matter jurisdiction based solely on the allegations in the


     6  All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                               –9–
complaint at the time it was filed. See, e.g., Taylor v.

Anderson, 234 U.S. 74, 75 (1914) (“[W]hether a case is one

arising under the Constitution or a law or treaty of the United

States . . . must be determined from what necessarily appears in

the plaintiff’s statement of his own claim . . . unaided by

anything alleged in anticipation or avoidance of defenses.”).

This means that counterclaims filed by the defendant are not

considered in the jurisdictional inquiry. See Holmes Grp., Inc.

v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831 (2002)

(“It follows that a counterclaim — which appears as part of the

defendant’s answer, not as part of the plaintiff’s complaint —

cannot serve as the basis for ‘arising under’ jurisdiction.”).

    Here, the parties are not diverse. (See Compl. (Doc. 5)

¶¶ 1–2); see also Long v. Silver, 248 F.3d 309, 314 (4th Cir.

2001). Therefore, for this court to properly exercise subject

matter jurisdiction, the case must implicate a question of

federal law under 28 U.S.C. § 1331. Because Plaintiff does not

explicitly rely on any federal law in its original complaint,

this court appears to lack subject matter jurisdiction. However,

while subject matter jurisdiction is normally determined from

the face of the complaint without regard to any defenses or

counterclaims, “Congress may so completely pre-empt a particular

area that any civil complaint raising this select group of


                              –10–
claims is necessarily federal in character.” Met. Life Ins. Co.

v. Taylor, 481 U.S. 58, 63-64 (1987).

    There are two potentially relevant exceptions to the well-

pleaded complaint rule. First, with regard to ERISA (the

statutory framework that sets forth minimum standards for

employer-provided health insurance programs), the Supreme Court

has held that “Congress has clearly manifested an intent to make

causes of action within the scope of the civil enforcement

provisions of § 502(a) removable to federal court.” Id. at 66;

see also 29 U.S.C. § 1144(a). Claims that merely “relate to any

employee benefit plan” under ERISA § 514 are conflict-preempted

and the defendant may assert an ERISA-based defense, but

“conflict preemption under § 514 does not provide a basis for

federal jurisdiction.” Sonoco Prods. Co. v. Physicians Health

Plan, Inc., 338 F.3d 366, 371 (4th Cir. 2003).

    A state-law claim may, however, be completely preempted by

ERISA and removable to federal court if the following criteria

are satisfied:

    (1) the plaintiff [has] standing under § 502(a) to
    pursue its claim; (2) its claim must fall[] within the
    scope of an ERISA provision that [it] can enforce via
    § 502(a); and (3) the claim must not be capable of
    resolution without an interpretation of the contract




                              –11–
    governed by federal law, i.e., an ERISA-governed
    employee benefit plan.7

Id. at 372 (internal quotation marks omitted) (quoting Jass v.

Prudential Health Care Plan, Inc., 88 F.3d 1482, 1487 (7th Cir.

1996)).

    Second, 28 U.S.C. § 1442(a)(1) permits removal of any case

“against or directed to . . . [t]he United States or any agency

thereof or any officer (or any person acting under that officer)

of the United States or of any agency thereof, in an official or

individual capacity, for or relating to any act under color of

such office.” (emphasis added). As with complete ERISA

preemption, “[§ 1442(a)(1)] . . . serves to overcome the well-

pleaded complaint rule which would otherwise preclude removal

even if a federal defense were alleged.” Mesa v. California, 489

U.S. 121, 136 (1989) (internal quotation marks omitted).

    The federal officer removal statute allows a defendant
    to remove a case from state to federal court if the
    defendant establishes: (1) it is a federal officer or
    a person acting under that officer; (2) a colorable
    federal defense; and (3) the suit is for an act under
    color of office, which requires a causal nexus between
    the charged conduct and asserted official authority.




    7  Stated slightly differently, the test “requires two
inquiries: (1) whether the plaintiff could have brought its
claim under § 502(a); and (2) whether no other legal duty
supports the plaintiff’s claim.” Conn. State Dental Ass’n v.
Anthem Health Plans, Inc., 591 F.3d 1337, 1345 (11th Cir. 2009).


                              –12–
Ripley v. Foster Wheeler LLC, 841 F.3d 207, 209–10 (4th Cir.

2016) (internal quotation marks, alterations, and citations

omitted).

III. ERISA PREEMPTION

     A.     Summary and Legal Framework

     Defendant asserts that “at least one or more of the claims

seek to recover benefits under the terms of an ERISA plan,”

(Removal Notice (Doc. 1) ¶ 10), and that, because “Blue Cross NC

must interpret the terms and conditions of the underlying ERISA

benefit plans to determine whether LifeBrite has rendered

Medically Necessary Covered Services,” the claims are removable,

(Def.’s Opp’n Br. (Doc. 21) at 10 (internal quotation marks

omitted)).8 Defendant further argues that any claim

“implicat[ing] coverage determinations under ERISA benefit

plans” and involving the right to payment, rather than the rate

of payment, is completely preempted. (Id. at 12–13.)

     A brief overview of the relationship between the various

parties here is informative. Plaintiff is a healthcare provider:




     8 ERISA covers only health benefit plans sponsored by
private employers, not Medicare plans sponsored by the federal
government. See, e.g., Visiting Nurse Ass’n Gregoria Auffant,
Inc. v. Thompson, 447 F.3d 68, 74–75 (1st Cir. 2006). Therefore,
only the NPA (and not the MPA) is relevant to the ERISA
preemption issue.


                                –13–
a hospital network in Stokes County, North Carolina, that

“offers a variety of customary hospital services, including

inpatient, outpatient and outreach laboratory.” (Compl. (Doc. 5)

¶ 6.) Defendant is the North Carolina branch of a national

health insurance provider network. Defendant administers health

insurance plans for a variety of plan sponsors, including

private companies and the federal government (both plans for

federal employees through the FEHBA, and plans under Medicare).

These plans benefit certain covered individuals, including

federal employees and their family members and individuals

qualifying for Medicare benefits. The plan participants and

beneficiaries, along with the participant’s employer (or plan

sponsor), pay insurance premiums to Defendant. Pursuant to the

Provider Agreements (and, as specifically relevant here, the

NPA), Plaintiff renders medically necessary hospital services to

participants and beneficiaries at its North Carolina location,

Plaintiff submits claims for these services to Defendant, and

Defendant reimburses Plaintiff for covered services. (See Doc.

2-1.)

    BCBSNC health insurance plans contain the following anti-

assignment provision:

    The benefits described in this benefit booklet are
    provided only for MEMBERS. These benefits and the
    right to receive payment under this health benefit


                              –14–
     plan cannot be transferred or assigned to any other
     person or entity, including providers. BCBSNC may pay
     a PROVIDER directly. For example, BCBSNC pays IN-
     NETWORK PROVIDERS directly under applicable contracts
     with those PROVIDERS. However, any PROVIDER’S right to
     be paid directly is through such contract with BCBSNC,
     and not through this health benefit plan. Under this
     health benefit plan, BCBSNC has the sole right to
     determine whether payment for services is made to the
     PROVIDER, to the subscriber, or allocated among both.
     BCBSNC’s decision to pay a PROVIDER directly in no way
     reflects or creates any rights of the PROVIDER under
     this health benefit plan, including but not limited to
     benefits, payments or procedures.

(Sample Member Contract (Doc. 20-5) at 118.)

     “[T]he threshold requirement for complete preemption is

that the plaintiff possess standing to assert its claim under

§ 502(a)[, . . . and] the only parties entitled to pursue an

ERISA claim under § 502(a)(3) are participants, beneficiaries,

and fiduciaries.”9 Sonoco Prods., 338 F.3d at 372; see also Aetna

Health Inc. v. Davila, 542 U.S. 200, 201 (2004) (stating that

the question is “[i]f an individual, at some point in time,

could have brought his claim under ERISA § 502(a)(1)(B)”). A




     9 The relevant party who must have standing under § 502(a)
for complete preemption to apply is Plaintiff, LifeBrite
Hospital. Defendant acknowledges, as it must, that any
counterclaims “are irrelevant to whether this Court has subject
matter jurisdiction over LifeBrite’s Complaint.” (Def.’s Opp’n
Br. (Doc. 21) at 11.) Defendant nevertheless argues that it has
ERISA § 503(a)(3) standing “by virtue of its limited fiduciary
role in administering some ERISA plans at issue in this case.”
(Def.’s First Suppl. Br. (Doc. 32) at 4.) The court addresses
this in Part III.B.1.b infra.

                              –15–
plaintiff provider may also have standing if it were assigned a

right to payment. See, e.g., Conn. State Dental Ass’n v. Anthem

Health Plans, Inc., 591 F.3d 1337, 1351 (11th Cir. 2009) (“Rutt

and Egan must have had standing to assert ERISA claims, and

because they are providers, they could only have derivative

standing through assignments.”); Marin Gen. Hosp. v. Modesto &

Empire Traction Co., 581 F.3d 941, 948 (9th Cir. 2009) (“[T]he

Hospital is not suing defendants based on any assignment from

the patient of his rights under his ERISA plan pursuant to

§ 502(a)(1)(B); rather, it is suing in its own right pursuant to

an independent obligation.”); Pascack Valley Hosp. v. Local 464A

UFCW Welfare Reimbursement Plan, 388 F.3d 393, 400–01 (3d Cir.

2004) (concluding that the plaintiff hospital lacked standing

under § 502(a) “because there is nothing in the record

indicating that Psaras and Rovetto did, in fact, assign any

claims to the Hospital”).

       B.   Analysis

       Because the parties did not address standing in the

original briefing, the court requested two rounds of

supplemental briefing on the issue of ERISA standing. (Docs. 31,

38.)

       BCBSNC puts forth two arguments for ERISA standing in its

supplemental briefing: (1) Plaintiff has standing “because


                                –16–
LifeBrite sought payment from BCBSNC on certain claims at issue

here pursuant to purported assignments of ERISA benefits;” and

(2) “BCBSNC has standing under ERISA § 502(a)(3) because it is a

‘fiduciary’ of some ERISA plans at issue for purposes of its

counterclaims.” (BCBSNC First Suppl. Br. (Doc. 32) at 1–2.)

    Plaintiff counters that “although BCBSNC has proffered the

claim forms submitted by LifeBrite in response to the Court’s

order requiring that it address this deficiency, its

Supplemental Brief makes clear that it intends to challenge the

validity of these assignments at a later stage of this

litigation.” (Pl.’s First Suppl. Br. (Doc. 35) at 3–4.)

Plaintiff also argues that BCBSNC “cannot serve as the basis for

district court’s “arising under” jurisdiction.” (Id. at 6.)

    The court will address each standing issue in turn.

         1.   Assignment of Right to Payment

    As part of its response to the court’s order for

supplemental briefing on the issue of § 502(a) standing,

Defendant appended several examples of claims Plaintiff

submitted which indicate Plaintiff certified that it was




                              –17–
submitting the claims pursuant to an assignment of benefits.10

(See Declaration of Roger Purnell, Ex. 2 (Doc. 33) at 10–50.) In

particular, Defendant asserts that “[o]n each of these UB04/CMS

1450 claim forms, LifeBrite represented on the forms it

submitted to Blue Cross NC that it had an assignment of benefits

for those members through its placement of a ‘Y’ in box 53.”

(Id. at 3; see also id. at 10, 12, 14.)

     In response, Plaintiff argues that Defendant is using these

“purported assignments” to stay in federal court but that “it

intends to challenge the validity of these assignments at a




     10“When challenged in a motion to remand, the burden is on
the party asserting subject matter jurisdiction to prove by a
preponderance of evidence the facts necessary to establish the
court’s jurisdiction.” Byrd v. Deveaux, Civil Action No. DKC 17-
3251, 2018 WL 305838, at *2 (D. Md. Jan. 5, 2018) (citing Vest
v. RSC Lexington, LLC, C/A No. 3:16-cv-3018-CMC, 2016 WL
6646419, at *7 (D.S.C. Nov. 10, 2016)); see also Sonoco Prods.,
338 F.3d at 370.
     While generally removal on the basis of federal question
jurisdiction is appropriate only if the plaintiff’s “well-
pleaded complaint” raises issues of federal law, Lontz v. Tharp,
413 F.3d 435, 439 (4th Cir. 2005), the complete preemption
doctrine is a “narrow exception” to this rule, see id. at 439–
40. Under this doctrine, “if the subject matter of a putative
state law claim has been totally subsumed by federal law . . .
then removal is appropriate.” Id. Courts have considered
evidence outside the pleadings in determining whether there is
standing under ERISA in determining whether to remand. See,
e.g., Kearney v. Blue Cross & Blue Shield of N.C., 233 F. Supp.
3d 496, 504 (M.D.N.C. 2017). The court will therefore consider
Defendant’s affidavits and documents concerning alleged
assignments.

                              –18–
later stage of this litigation.” (Pl.’s First Suppl. Br. (Doc.

35) at 3–4 & n.1.)

    A nearly identical issue arose in Watershed Treatment

Programs, Inc. v. Blue Cross Blue Shield of Florida, Inc., Case

No. 08-21713-CIV-SEITZ/O’SULLIVAN, 2009 WL 10701553 (S.D. Fla.

Feb. 24, 2009). There, the plaintiff Watershed initially filed

in state court for state law contract claims and Blue Cross Blue

Shield of Florida (“BCBSF”) removed the case to federal court,

asserting that the plaintiff’s claims were ERISA and FEHBA

claims. Id. at *2. The plaintiff moved to remand. Id. BCBSF

argued that the plaintiff had standing because a patient

assigned its right to payment to the plaintiff “pursuant to a

checked box numbered ‘53.’” Id. at *3. The health insurance

plans there contained anti-assignment provisions; importantly,

they contained the clause, “Any assignment, delegation, or

transfer made in violation of this provision shall be void.” Id.

at *1. The plaintiff argued that these were not valid

assignments “because the anti-assignment provision in BCBSF’s

plan forbid such assignments.” Id. at *3.

    BCBSF argued, among others things, that the anti-assignment

provisions were waivable. Id. The court was unpersuaded and

found that BCBSF could not show by a preponderance of the

evidence that the plaintiff premised its suit on a valid


                              –19–
assignment and plaintiff thus lacked standing to sue under

ERISA. Id. The court found the waiver argument without merit,

reasoning that “any provision can generally be waived in any

particular contractual relationship,” but that “plan providers

and administrators often marshal their non-assignment provisions

to dismiss health care providers’ ERISA actions, and it would

prove arbitrary to allow plan administrators to use anti-

assignment provisions as both a shield against healthcare

providers’ ERISA actions and a jurisdictional sword against

healthcare providers when they so choose.” Id. at *4. The court

held that “[t]he anti-assignment provision in these plans

clearly and unambiguously bars the purported assignments BCBSF

offers as evidence of Watershed’s standing,” and granted the

plaintiff’s motion to remand. Id. at *4–5.

    Further, other circuit courts have held that “an

unambiguous anti-assignability provision in an ERISA-governed

welfare benefit plan voids any purposed assignment,” thus

depriving the assignee of statutory standing to bring an ERISA

claim. Physicians Multispeciality Grp. v. Health Care Plan of

Horton Homes, Inc., 371 F.3d 1291 (11th Cir. 2004); see also

McCulloch Orthopaedic Surgical Servs., PLLC v. Aetna, Inc., 857

F.3d 141, 146–48 (2d Cir. 2017); Griffin v. Coca-Cola Enters.,

Inc., 686 F. App’x 820, 821–22 (11th Cir. 2017).


                              –20–
    BCBSNC, in its supplemental briefing, attempts to

distinguish the present facts from those in McCulloch. BCBSNC

points the following facts in McCulloch that distinguish this

case from the facts at issue there: (1) the plaintiff was an

out-of-network provider; (2) that the issue there involved only

one contract; and (3) the Second Circuit assumed that the anti-

assignment provision rendered the assignments “void.” (Def.’s

Second Suppl. Br. (Doc. 39) at 5–6.)

    The court finds BCBSNC’s first argument to be immaterial.

While McCulloch involved an out-of-network provider and the case

at bar involves an in-network provider, the anti-assignment

provisions here and in McCulloch apply with the same force to

the respective providers. There, the anti-assignment provision

plainly prohibited assignments to out-of-network providers

without Aetna’s permission. McCulloch, 857 F.3d at 144. Here,

the anti-assignment provision plainly prohibits assignments to

“any other person or entity, including providers.” (Sample

Member Contract (Doc. 20-5) at 118.) The status of the provider

is thus immaterial; the anti-assignment provisions prohibited

assignments at issue.

    Second, BCBSNC’s argument that McCulloch only dealt with

one health plan contract is not persuasive. BCBSNC argues the

sample member contract here is “merely ‘an example’ that is


                              –21–
‘representative’ of [BCBSNC] member contracts. [BCBSNC] has not

ascertained, and there is no evidence before this Court about,

whether each benefit booklet associated with the 76 [BCBSNC]

members of ERISA plans at issue in this case contain an anti-

assignment clause.” (Def.’s Second Supp. Br. (Doc. 39) at 4

(internal citations omitted).) The court finds, however, that

there is still no evidence that Plaintiff can bring an ERISA

claim. The only evidence of a contract the court has contains an

anti-assignment provision. BCBSNC admits that it has not

determined “which (if any)” of the health care plans at issue

contain anti-assignment provisions. (Id.) BCBSNC’s speculation

will not suffice to carry its burden of demonstrating that

Plaintiff has derivative standing under ERISA.

    Finally, BCBSNC argues it is incorrect to find that the

anti-assignment provision rendered the assignments void, as the

Second Circuit did. While BCBSNC is technically correct that the

assignments are not per se void under North Carolina law, the

anti-assignment provision is valid: “contracts are freely

assignable unless prohibited by statute, public policy, or the

terms of the contract.” Parkersmith Props. v. Johnson, 136 N.C.

App. 626, 631, 525 S.E.2d 491, 494 (2000) (citing Kraft

Foodserv., Inc. v. Hardee, 340 N.C. 344, 348, 457 S.E.2d 596,

598 (1995) (emphasis added). Further, BCBSNC has explicitly


                              –22–
admitted that the “[a]nti-assignment provisions in certain

benefit booklets for ERISA plans administered by Blue Cross NC

will ultimately render Plaintiff’s purported assignments

invalid, depriving Plaintiff of standing under ERISA to seek

payment for services it allegedly provided to members of these

plans.” (Def.’s Second Suppl. Br. (Doc. 39) at 1.) BCBSNC’s

admission belies any possibility that it intends to treat the

assignments as anything but invalid. See McCulloch, 857 F.3d at

148 (noting that Aetna did not argue on appeal that the anti-

assignment provision did not apply and thus finding it failed to

establish the plaintiff could bring an ERISA claim).

      The court finds McCulloch persuasive and will follow its

analysis. The court further finds that the Second Circuit’s

words, in vacating and remanding the case with instruction to

remand McCulloch to New York state court, apply here:

           If we were to ignore that the health care plan
      prohibits an assignment to McCulloch in determining
      whether his claim is preempted, this would lead to a
      result that is both unjust and anomalous: McCulloch
      would be barred from pursuing state-law claims in
      state court on preemption grounds and from pursuing an
      ERISA claim in federal court for lack of standing.
      McCulloch — and other third-party providers in similar
      situations — would be left without a remedy to enforce
      promises of payment made by an insurer.

Id.
      The court finds that the anti-assignment provision at issue

here is “unambiguous” and thus any alleged assignments to

                               –23–
Plaintiff are invalid. Accordingly, BCBSNC “has failed to

establish that [Plaintiff] is the ‘type of party’ who may bring

claims pursuant to § 502(a)(1)(B).” Id.

    The court thus finds that BCBSNC has not proved by a

preponderance of the evidence that Plaintiff has derivative

standing under ERISA due to assignment of rights. Indeed,

another court in this district concluded, considering a nearly

identical anti-assignment provision in a BCBSNC insurance plan,

“that the parties have specifically contracted against the

assignment of benefits, and Plaintiff therefore lacks derivative

standing to sue for recovery of benefits under ERISA.” See

Kearney v. Blue Cross & Blue Shield of N.C., 376 F. Supp. 3d

618, 627 (M.D.N.C. 2019). BCBSNC has therefore failed to satisfy

its burden to show that Plaintiff has derivative standing under

ERISA.

         2.   BCBSNC’s Status as a Fiduciary

    BCBSNC also argues that it is a “fiduciary” for the

purposes of § 502(a)(3), which confers statutory standing on the

“participant, beneficiary, or fiduciary” of an ERISA plan. 29

U.S.C. § 1132(a)(3). BCBSNC’s counterclaims, however, may not

serve as the basis for jurisdiction because “federal-question

jurisdiction depends on the contents of a well-pleaded

complaint, and may not be predicated on counterclaims.” Vaden v.


                              –24–
Discover Bank, 556 U.S. 49, 56 (2009) (citing Holmes Grp., Inc.

v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 830

(2002)). This is true even when the counterclaim involves an

area subject to complete preemption: “Under the well-pleaded

complaint rule, a completely preempted counterclaim remains a

counterclaim, and thus does not provide a key capable of opening

a federal court’s door.” Id. at 66. BCBSNC’s counterclaims

therefore do “not provide a key capable of opening a federal

court’s door.”

         3.      Standing Conclusion

    This court finds that neither party has standing to bring a

civil enforcement claim under ERISA § 502(a) because the

assignments BCBSNC purports confer standing for LifeBrite are

invalid, and BCBSNC’s counterclaims may not serve as the basis

for jurisdiction. The claims in this case are therefore not

completely preempted by ERISA and BCBSNC cannot remove the case

to federal court based on ERISA preemption. See, e.g., Borrero

v. United Healthcare of N.Y., Inc., 610 F.3d 1296, 1302 (11th

Cir. 2010) (“To sue derivatively, the provider must have

obtained a written assignment of claims from a patient with

standing to sue under ERISA.”).




                                –25–
IV.   FEDERAL OFFICER REMOVAL

      There is another legal mechanism on which BCBSNC argues

removal. 28 U.S.C. § 1442(a)(1) permits removal of any case

“against or directed to . . . [t]he United States or any agency

thereof or any officer (or any person acting under that officer)

of the United States or of any agency thereof, in an official or

individual capacity, for or relating to any act under color of

such office.” As with complete ERISA preemption, “[§ 1442(a)(1)]

serves to overcome the well-pleaded complaint rule which would

otherwise preclude removal even if a federal defense were

alleged.” Mesa, 489 U.S. at 136 (internal quotation marks

omitted).

      A.    Legal Framework

      To remove a case under the federal officer statute, 28

U.S.C. § 1442(a)(1), the party seeking removal must show that:

“(1) it is a federal officer or a person acting under that

officer; (2) a colorable federal defense; and (3) the suit is

for an act under color of office, which requires a causal nexus

between the charged conduct and asserted official authority.”

Ripley, 841 F.3d at 209–10 (internal quotation marks,

alterations, and citations omitted).

      This court finds that the first two elements of the test

are easily resolved here in favor of removal. First, Defendant


                                –26–
is a corporation and “[t]he courts of appeals have uniformly

held that corporations are ‘person[s]’ under § 1442(a)(1).”

Goncalves v. Rady Children’s Hosp. San Diego, 865 F.3d 1237,

1244 (9th Cir. 2017); see also Watson v. Philip Morris Cos., 551

U.S. 142, 153 (2007) (referring to Philip Morris, a company, as

a “person” within the meaning of § 1442(a)(1)); Jacks v.

Meridian Res. Co., 701 F.3d 1224, 1230 n.3 (8th Cir. 2012).

Defendant is therefore a “person” capable of acting under the

color of a federal officer and potentially within the scope of

the removal statute.

    Second, Defendant has identified three potential federal

defenses to the allegations in Plaintiff’s complaint: express

FEHBA preemption under 5 U.S.C. § 8902(m)(1); sovereign

immunity, because some reimbursement funds would come

(indirectly) from the federal treasury; and federal common law

under Jacks. (Removal Notice (Doc. 1) ¶¶ 26–29.) To meet this

second requirement, the federal defense need not be proven to a

certainty; rather, it suffices that a federal defense is

potentially available. See Jacks, 701 F.3d at 1235 (“We do not

require that these defenses be clearly sustainable in order to

support removal.”); see also Watson, 551 U.S. at 142–43 (noting

that one purpose of the federal officer removal statute is to

avoid “depriv[ing] federal officials of a federal forum in which


                              –27–
to assert federal immunity defenses”) (emphasis added);

Willingham v. Morgan, 395 U.S. 402, 409 (1969) (“[T]he validity

of their defenses should be determined in the federal courts.”).

In large part because Plaintiff does not contest whether the

asserted defenses are in fact colorable, this court finds that

Defendant has met the low threshold required.

    The third element, the requirement that Defendant “acted

under color of office”, is a closer question and this court will

focus its analysis here. This element contains two separate

inquiries. First the defendant must demonstrate that it “acted

under” a federal officer, which “involve[s] an effort to assist,

or to help carry out, the duties or tasks of the federal

superior.” Watson, 551 U.S. at 152 (emphasis omitted). Second,

the Defendant must show that “those actions are causally

connected to the dispute.” Goncalves, 865 F.3d at 1244. Because

Defendant’s act of denying reimbursement to Plaintiff for

certain urinalysis tests is certainly causally connected to, and

in fact the sole initial source of, this litigation, the court’s

analysis here is directed only to the “acting under”

requirement: namely, whether Defendant acted under a federal

officer in denying reimbursement payments.




                              –28–
      B.   Overview of Relevant Circuit Cases

      There are four main circuit cases dealing with the federal

removal statute in the context of either federal employee health

benefit plans or the Medicare program. In Peterson v. Blue

Cross/Blue Shield of Texas, a doctor sued BCBS of Texas after

BCBS withheld reimbursement payments and ultimately suspended

him from participating in Medicare due to suspected billing

fraud. Peterson (Peterson II), 508 F.2d 55, 56–57 (5th Cir.

1975). The Fifth Circuit concluded that the suit was removable

under § 1442(a)(1) because the defendants (BCBS, its vice

president, and various state officials) “were persons acting

within the purview of 1442(a)(1).” Id. at 58. The court finds it

worth noting that the Fifth Circuit in Peterson II relied

extensively on Peterson v. Weinberger (Peterson I), 508 F.2d 45,

51 (5th Cir. 1975). In Peterson I, dealing with Dr. Peterson’s

suit against Blue Cross/Blue Shield of Texas, the federal

government, and the secretary of Health, Education and Welfare,

among others, the Fifth Circuit found that BCBS and the other

corporate defendants were “Medicare fiscal intermediaries who

act[ed] as agents at the sole direction of the Secretary of

Health, Education and Welfare,” and thus the “United States

[was] the real party in interest.” Peterson I, 508 F.2d at 51–

52.


                               –29–
    In Anesthesiology Associates of Tallahassee v. Blue Cross

Blue Shield of Florida, Inc., a private practice that was the

assignee of reimbursement payments to plan participants sued

Blue Cross/Blue Shield of Florida for breach of contract,

alleging that BCBS improperly failed to reimburse amounts due.

Anesthesiology Assocs., No. 03–15664, 2005 WL 6717869, at *1

(11th Cir. Mar. 18, 2005). A number of the plans were covered by

ERISA or by FEHBA. Id. Relying in part on Peterson II, the

Eleventh Circuit held that, because “[a]ny duty to pay for

health services arises from the terms of the plan itself,” the

plaintiff provider “has essentially complained about actions

performed under the authority of a federal officer or agency,

here OPM.” Id. at *2. Therefore, the case was removable under

§ 1442(a)(1).

    The final two cases each fall in the subrogation category.

In Jacks v. Meridian Resource Co., a federal employee suffered

injuries in a car accident, received treatment that was covered

under her BCBS insurance plan, and then successfully sued the

tortfeasor responsible for the accident and recovered monetary

damages. 701 F.3d at 1228. BCBS asserted a lien on the tort

judgment and the individual subsequently sued BCBS under

Missouri’s anti-subrogation laws. Id. The Eighth Circuit

reviewed Supreme Court jurisprudence regarding the federal


                              –30–
officer removal statute and noted that courts have reached

disparate conclusions regarding disputes under a federal

employee health benefit plan. See id. at 1232 (summarizing

district court decisions denying removal). Ultimately, the court

held that, although the FEHBA plan allowed the insurer

discretion regarding whether to pursue subrogation of a tort

judgment, “[a]t all times, the carrier is subject to OPM

oversight, uniquely operates with the United States Treasury,

submits to OPM’s regulatory requirements, and ultimately answers

to federal officers.” Id. at 1234. For those reasons, the Eighth

Circuit concluded “that FEHBA program carriers contracting with

the federal government to provide health care insurance for

federal employees are not unrelated and wholly separate business

entities merely doing business in a highly regulated arena, but

rather conduct business under the delegation of the federal

government,” and found that the case was removable. Id. at 1234–

35.

      In Goncalves v. Rady Children’s Hospital San Diego, the

Ninth Circuit confronted similar facts to the Jacks case. 865

F.3d at 1237. A minor covered by his father’s federal employee

health insurance plan was injured by medical negligence, sued

the hospital, and recovered under a settlement agreement. Id. at

1242–43. BCBS, which had reimbursed the hospital for the


                               –31–
patient’s treatment, then asserted a subrogation lien on the

tort damages and the patient sued. Id. Noting that the “causal

connection” requirement is low, the court focused on whether

BCBS “acted under” a federal officer when it sought subrogation;

the Ninth Circuit answered this question in the affirmative,

because of “the interconnectedness between OPM and the Blues,

the Blues’ obligation to pursue subrogation claims, and the

vital federal interest in the pursuit of subrogation claims.”

Id. at 1247. The court further rejected the argument that any

discretionary choice by a non-government actor is outside the

scope of federal officer removal, focusing instead on OPM’s

“extensive oversight” of BCBS’ federal employee benefit plans.

Id. at 1249.

    In summary, the circuit court holdings summarized here

stand for the proposition that, absent an agency relationship

between an insurance company and a federal agency or office like

OPM, the OPM’s oversight and management of federal employee

health plans, generally renders the insurance companies

subservient to the government such that any dispute arising

directly out of such a plan, or out of an attempt to pursue

subrogation under such a plan when the terms of the plan require

the insurer to seek subrogation, is removable under

§ 1442(a)(1). However, in both Jacks and Goncalves, the


                              –32–
plaintiff was an individual federal employee. Therefore, each of

these claims indisputably arose directly under the plaintiff’s

FEHBA benefit plan rather than under any ancillary contract

between the insurer and a medical provider.

    Plaintiff’s claim here, however, arises under the Provider

Agreements between Plaintiff and Defendant. When Defendant acts

under the Provider Agreements, it is not directly subject to

oversight, regulation, or management by OPM or any other federal

agency. Rather, the Provider Agreements are private contracts

between two corporate entities that are only tangentially

related to any federal health plan. The Eleventh Circuit holding

in Anesthesiology Associates, while superficially different

because it involved a plaintiff provider, is in fact analogous

to Jacks and Goncalves because the provider had received an

assignment from the participants and was thus standing in the

shoes of covered individuals. See Anesthesiology Assocs., 2005

WL 6717869, at *1. Here, while Defendant alleges that Plaintiff

entered into an assignment, the court has already found those

assignments invalid. Anesthesiology Associates is therefore

inapplicable as well.

    Peterson II is more directly comparable to the facts here.

However, to bring this case within the scope of § 1442(a)(1),

there must be close federal control and oversight over the


                              –33–
specific decision to cease making reimbursement payments to

Plaintiff under the Provider Agreements. There is no indication

here, however, that OPM even knew about the Provider Agreements,

knew that Defendant had stopped making payments, or directed

Defendant to do so. See Orthopedic Specialists of N.J. PA v.

Horizon Blue Cross/Blue Shield of N.J., 518 F. Supp. 2d 128, 137

(D.N.J. 2007) (“Defendant does not allege that OPM directed them

to erroneously promise to reimburse Plaintiff for Ms.

Diguglielmo’s procedure. This act was taken by Defendant and

Defendant alone.”). Further, the Fifth Circuit’s finding that

Blue Cross/Blue Shield of Texas was a “Medicare fiscal

intermediar[y] who act[ed] as [an] agent at the sole direction

of the Secretary of Health, Education and Welfare,” Peterson I,

508 F.2d at 51–52, further distinguishes the facts in Peterson

from those here. There is no evidence here that BCBSNC is acting

as an agent at the sole discretion of a government agency.

Peterson is thus inapplicable to the present situation.

     C.   District Court Cases Finding Removal Improper

     On the other hand, a line of related but distinguishable

district court decisions are more persuasive as to the outcome

here. First, in Orthopedic Specialists, a district judge in New

Jersey found that claims were not removable under § 1442(a)(1).

518 F. Supp. 2d at 128. The plaintiff provider had performed


                              –34–
surgery on an individual covered by an FEHBA plan, but BCBS

later determined that reimbursement for the surgery was

erroneously authorized and deducted the reimbursement amount

from other reimbursements to the same provider. Id. at 131. The

provider then sued to recover the cost of the surgery. Id. BCBS

argued that, because the contested surgery was conducted under

an OPM-managed plan, “its actions were taken under the direct

and detailed control of a federal agency or officer.” Id. at 135

(internal citations omitted). The district court rejected that

argument, finding instead that “Plaintiff’s promissory estoppel

claim in the instant case is unrelated to the provision of

benefits under the terms of the plan” and distinguishing

Peterson and Anesthesiology Associates because there was no

federal oversight of the decision “to erroneously promise to

reimburse Plaintiff for Ms. Diguglielmo’s procedure.” Id. at

136–37.

    Second, in Dunn v. Blue Cross Blue Shield of Alabama, a

district judge in Alabama confronted a claim by a licensed

social worker who sued BCBS for failure to reimburse treatment

fees after BCBS suspended payments because of billing practice

concerns. Civil Action No. 2:10-cv-02220-AKK, 2011 WL 13285142,

at *1–2 (N.D. Ala. Mar. 17, 2011). The court examined in detail

the case law regarding federal officer removal of disputes


                              –35–
relating to FEHBA insurance plans, and drew the following

distinction:

     Thus, a provider who is an assignee of reimbursement
     payments and who challenges the payment of FEHBA
     benefits cannot prevent a carrier, such as Blue Cross,
     from removing the case in light of FEHBA’s exclusive
     remedy for FEHBA benefit challenges and the mandate
     that only OPM may be sued for such a determination.
     However, the Eleventh Circuit’s unpublished opinion
     [in Anesthesiology Associates] does not stand for the
     proposition that a FEHBA carrier may remove any action
     in which it is sued by a provider who treats patients
     who happen to be federally insured.

Id. at *12 (internal quotation marks omitted). Further, the

court noted that a causal “nexus ordinarily requires that the

federal officer had some degree of control over the action in

question.” Id. at * 14. The court held that removal was improper

because it could not “find a sufficient nexus between BCBSA’s

alleged tortious interference by informing ABBM of potential

fraud, and the broad mandate by OPM under FEHBA to create a

system that helps detect and prevent fraud and report on its

success.”11 Id.; see also Mitchell v. Blue Cross & Blue Shield of

Ala., Inc., Case No. 2:07-CV-134-RDP, 2008 WL 11374389, at *3



     11This court agrees with the Dunn court’s requirement that
the party seeking removal provide something more than a “broad
anti-fraud mandate” from a government agency that allegedly
authorized or directed the challenged actions. Dunn, 2011 WL
13285142, at *14. However, this court does not necessarily agree
that such analysis properly falls under the “causal nexus”
prong, as opposed to the “acting under” prong, of the federal
officer removal test.

                              –36–
(N.D. Ala. Oct. 24, 2008) (“The contract terms on which

Defendant relies are not highly detailed, and there is no

evidence that Defendant’s activities under it were highly

supervised or monitored.”).

    Third, in Transitional Hospitals Corp. of Louisiana, Inc. v

Louisiana Health Service, the plaintiff alleged that the

defendant, an affiliate of Blue Cross Blue Shield of Louisiana,

improperly withheld reimbursement payments that it was obligated

to make for care provided to a federal employee. No. Civ.A.02–

354, 2002 WL 1303121, at *1 (E.D. La. June 12, 2002). “All of

Transitional’s claims were brought in its capacity as an

independent third-party medical provider rather than as an

assignee of Mr. Mitchell’s rights against his plan,” pursuant to

an oral contract that allegedly arose from representations made

by BCBS representatives. Id. at *1–3. The district judge held

that removal was improper because plaintiffs gave the court

“nothing upon which to conclude that its employees were acting

pursuant to any federal direction when they allegedly

misrepresented coverage to Transitional.” Id. at *3. Similarly,

in Baptist Hospital of Miami, Inc. v. Humana Health Insurance

Co. of Florida, Inc., a provider sued Humana, alleging that the

insurer breached the terms of a participation agreement by

failing to make certain payments and reimbursing at a lower-


                              –37–
than-agreed rate. Case No. 1:15–cv–22009, 2015 WL 11237013, at

*1 (S.D. Fla. Aug. 18, 2015). The court held as follows:

         Here, Plaintiffs’ claims arise out of individual
    contracts, the Letter Agreements, wherein Defendants
    promised to reimburse Plaintiffs at a set rate for
    specific medical services that they provided.
    Consequently, the duty to pay Plaintiffs arises out of
    those Letters of Agreement and the representations
    Defendants made in the Letters, not out of Defendants’
    administration of a FEHBA plan or the benefits owed to
    patients under the FEHBA plan.

Id. at *4. Therefore, the claims were not removable pursuant to

§ 1442(a)(1).

    The court finds that these cases stand for the following

proposition: Where there is an independent contractual agreement

between a medical provider and an insurance company, an alleged

breach of that agreement alone does not come within the scope of

§ 1442(a)(1) despite the fact that the agreement will

necessarily reference the terms of the underlying benefit plans

and the fact that the government will always be intimately

involved in creating and managing the federal employee or

Medicare benefit plan at issue. Specifically, when an insurer

represents that a certain procedure is covered or that it will

reimburse a provider, and then fails to do so as promised, this

decision is generally independent and not traceable to the

federal government’s general oversight of the underlying benefit

plan.


                              –38–
    D.   Analysis

    Here, the challenged action is Defendant’s decision to

withhold reimbursement payments under the Provider Agreements

due to suspicion regarding anomalous billing and billing rates.

Defendant, of course, cannot assert that OPM or any other

government actor explicitly instructed Defendant to withhold

these payments. Rather, as Defendant concedes, Defendant

apparently independently chose to do so after investigating

sudden changes in Plaintiff’s billing practices. (See Doc. 27 at

2 (“After the scheme was exposed and Blue Cross NC stopped

paying . . . .”).) In fact, while OPM certainly must have known

that Defendant had agreements with medical providers, there is

nothing to suggest that OPM required Defendant to enter into the

Provider Agreements or instructed Defendant to withhold payments

under these contracts. See Watson, 551 U.S. at 156 (“Nor is

there evidence of any contract, any payment, any employer/

employee relationship, or any principal/agent arrangement.”). It

is true, of course, that Defendant’s decision may have been

motivated by concerns about whether lab tests were “medically

necessary” under the terms of the benefit plans; but OPM did not

issue any specific instruction to investigate Plaintiff’s

practices or withhold payments.




                              –39–
    Rather, Defendant can point only to OPM’s general oversight

and some implicit delegation of authority to maintain billing

integrity and investigate suspicious practices by healthcare

providers who provide medical services to federal employees as

the source of any link to the “color” of federal authority. This

court agrees that such a generalized mandate is insufficient to

bring the claims within the umbrella of § 1442(a)(1). See Dunn,

2011 WL 13285142, at *14 (“Such removal based on broad language

with little causal connection betrays the rationale for federal

officer removal outlined above.”). Although OPM may indeed rely

upon private insurance companies to monitor provider billing

practices and investigate suspected fraud, this does not

constitute the “subjection, guidance, or control” required under

§ 1442(a)(1). See Watson, 551 U.S. at 152 (“[P]recedent and

statutory purpose make clear that the private person’s “acting

under” must involve an effort to assist, or to help carry out,

the duties or tasks of the federal superior.”); Kennedy v.

Health Options, Inc., 329 F. Supp. 2d 1314, 1318 (S.D. Fla.

2004) (“Defendant has not demonstrated that its decision[] to

discharge Plaintiff prematurely was performed pursuant to the

direct and detailed control of an officer of the United States”

and therefore “does not rise to the level of removal based on 28

U.S.C. § 1442(a)(1)”).


                              –40–
    This court sees no reason why the result here might be

different in the Medicare, rather than the FEHBA, context. In

both cases, the claim itself arises under the relevant Provider

Agreement and not under the benefit plan itself, despite the

fact that certain terms are determined only by reference to the

underlying plan. A private insurance company may have a closer

relationship with CMS in administering Medicare benefit plans

than it does with OPM in administering FEHBA plans. See, e.g.,

Houston Cmty. Hosp. v. Blue Cross and Blue Shield of Tex., Inc.,

481 F.3d 265, 272–73 (5th Cir. 2007) (noting that Medicare

regulations suggest a greater delegation of control to private

insurance companies, citing 42 C.F.R. § 421.5(b)). This court,

however, finds no legally relevant distinction between

Defendant’s argument regarding removal under FEHBA and its

argument regarding removal under Medicare. Defendant states that

“Blue Cross NC is specifically authorized by its contracts to

assist CMS in carrying out the government’s obligation to

provide Medicare benefits to beneficiaries” and therefore acts

under the color of a federal officer in administering the plan.

(Removal Notice (Doc. 1) ¶ 32.) As described herein, however,

Plaintiff challenges Defendant’s decision to withhold

reimbursement payments under the MPA (an independent agreement)




                              –41–
and not any decision to deny Medicare benefits to actual

participants or beneficiaries.

     The court thus finds that the federal officer removal

statute does not apply in this situation.

V.   CONCLUSION

     This court finds that Defendant has not satisfied its

burden of demonstrating that federal jurisdiction is proper in

the case, either under an ERISA complete preemption analysis or

under the federal officer removal statute. This court will

therefore grant Plaintiff’s motion to remand and remand this

case to the Stokes County Superior Court for further

proceedings. Because this court lacks jurisdiction, the merits

of both Plaintiff’s claims and Defendant’s counterclaims must be

determined by the state court. Plaintiff’s motion to dismiss

Defendant’s first amended counterclaims will therefore be denied

as moot. See, e.g., Chandler v. Cheesecake Factory Rests., Inc.,

239 F.R.D. 432, 440 (M.D.N.C. 2006); Burdick v. Teal, No.

1:02CV727, 2003 WL 1937118, at *3 (M.D.N.C. Apr. 22, 2003).

     IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand,

(Doc. 16), is GRANTED and that this case is hereby REMANDED for

further proceedings in the Superior Court of Stokes County,

North Carolina.




                                 –42–
    IT IS FURTHER ORDERED that the Clerk of Court is directed

to send a certified copy of this Memorandum Opinion and Order to

the Clerk of Superior Court in Stokes County.

    IT IS FURTHER ORDERED that Plaintiff’s Motion to Dismiss First

Amended Counterclaims, (Doc. 24), is DENIED AS MOOT.

    This the 30th day of March, 2020.




                              __________________________________
                                 United States District Judge




                              –43–
